UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-6946



In Re:   BOBBY HARVEY,

                                                           Petitioner.



          On Petition for Writ of Mandamus.     (CR-01-160)


Submitted:   July 28, 2003                 Decided:   December 3, 2003


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bobby Harvey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Harvey, a federal prisoner, seeks a writ of mandamus

from this Court.     For the reasons that follow, we find that such

relief is unavailable.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.        See In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).         Further, mandamus is a

drastic     remedy   and   should   only    be   used   in    extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).            It is

available only where there are no other means by which the relief

sought could be granted.     See Allied Chem. Corp. v. Daiflon, Inc.,

449 U.S. 33, 35 (1980).      Mandamus may not be used as a substitute

for appeal.    See In re United Steelworkers, 595 F.2d 958, 960 (4th

Cir. 1979).

     The relief sought by Harvey is not available by way of

mandamus.     In particular, Harvey attempts to use mandamus as a

substitute for appeal, which he cannot do.        For the same reason, he

cannot demonstrate that mandamus is the only adequate remedy

available to him.     Accordingly, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                             PETITION DENIED


                                     2